         Case 5:18-md-02834-BLF Document 671 Filed 05/07/21 Page 1 of 5


1 MICHAEL A. SHERMAN (SBN 94783)
     masherman@stubbsalderton.com
2 JEFFREY F. GERSH (SBN 87124)
     jgersh@stubbsalderton.com
3 WESLEY W. MONROE (SBN 149211)
     wmonroe@stubbsalderton.com
4 VIVIANA B. HEDRICK (SBN 239359)
     vhedrick@stubbsalderton.com
5 STUBBS ALDERTON & MARKILES, LLP
  15260 Ventura Boulevard, 20TH Floor
6 Sherman Oaks, CA 91403
  Telephone: (818) 444-4500
7 Facsimile:   (818) 444-4520

8 Attorneys for PersonalWeb Technologies, LLC
     (Excluding Post Judgment Debtor Collection
9 Proceedings)
10
                                   UNITED STATES DISTRICT COURT
11
                                 NORTHERN DISTRICT OF CALIFORNIA
12
                                         SAN JOSE DIVISION
13
14
      IN RE PERSONAL WEB TECHNOLOGIES,            CASE NO.: 5:18-md-02834-BLF
15    LLC, ET AL., PATENT LITIGATION

16                                                Case No.: 5:18-cv-00767-BLF
      AMAZON.COM, INC. and AMAZON WEB             Case No.: 5:18-cv-05619-BLF
17    SERVICES, INC.,
                      Plaintiffs,                 STATEMENT OF STUBBS ALDERTON
18                                                & MARKILES, LLP RELATING TO
      v.                                          CASE MANAGEMENT CONFERENCE
19                                                OF MAY 13, 2021
      PERSONALWEB TECHNOLOGIES, LLC
20    and LEVEL 3 COMMUNICATIONS, LLC,

21                     Defendants.

22
      PERSONALWEB TECHNOLOGIES, LLC
23    and LEVEL 3 COMMUNICATIONS, LLC,
                     Counterclaimants,
24
      v.
25
      AMAZON.COM, INC. and AMAZON WEB
26    SERVICES, INC.,
                      Counterdefendants.
27
28

     STATEMENT OF STUBBS ALDERTON & MARKILES                    CASE NO: 5:18-MD-02834-BLF
     LLP RE CASE MANAGEMENT CONFERENCE                          CASE NO: 5:18-CV-00767-BLF
                                                                CASE NO: 5:18-CV-05619-BLF
        Case 5:18-md-02834-BLF Document 671 Filed 05/07/21 Page 2 of 5


1    PERSONALWEB TECHNOLOGIES, LLC, a
     Texas limited liability company, and
2    LEVEL 3 COMMUNICATIONS, LLC, a
     Delaware limited liability company
3                        Plaintiffs,
4    v.

5    TWITCH INTERACTIVE, INC. a Delaware
     corporation,
6                 Defendant.

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STATEMENT OF STUBBS ALDERTON & MARKILES             CASE NO: 5:18-MD-02834-BLF
     LLP RE CASE MANAGEMENT CONFERENCE                   CASE NO: 5:18-CV-00767-BLF
                                                         CASE NO: 5:18-CV-05619-BLF
          Case 5:18-md-02834-BLF Document 671 Filed 05/07/21 Page 3 of 5


 1          This statement is submitted on behalf of Stubbs Alderton & Markiles LLP (“SAM”) to advise

 2 the Court of the current status of SAM’s involvement with respect to the representation of
 3 PersonalWeb Technologies, LLC (“PersonalWeb”) in advance of the Case Management Conference
 4 set for May 13, 2021 (Dkt. 663.)
 5          After the Court granted Amazon and Twitch’s motion for attorneys’ fees and costs on

 6 October 6, 2020 (Dkt. 636), the Court entered judgment against PersonalWeb in all matters pending
 7 before this Court. (Dkt. 643, entered October 28, 2020.) Subsequently, the Court entered two final
 8 orders relating to the amount of attorneys’ fees and costs granted to Amazon and Twitch, the first on
 9 March 2, 2021 (Dkt. 648) and the second on April 19, 2021 (Dkt. 656). On March 31, 2021,
10 PersonalWeb filed a notice of appeal as to the Court’s orders finding this case exceptional and
11 awarding attorneys’ fees and costs (Dkt. 653). No further action remained in any of the underlying
12 actions, which are now closed pending several appeals.
13          On April 19, 2021 Amazon and Twitch attempted to email serve post judgment discovery by

14 way of Requests for Documents and Interrogatories on PersonalWeb via SAM counsel. (Ex. 1.) On
15 April 22, 2021, Mr. Gersh advised Mr. Gregorian that SAM is not counsel for PersonalWeb in any
16 post judgment debtor collection proceedings, and that Mr. Gregorian thus had no authority to serve
17 Mr. Gersh or SAM with any post judgment discovery documents. (Ex. 2.) On April 23, 2021, Mr.
18 Gersh reiterated the fact that SAM counsel was only representing PersonalWeb in its appeals to the
19 Federal Circuit, and not in any post judgment debtor collection matters, and that SAM had not
20 agreed to, and was in fact unauthorized, to accept service of any post judgment debtor discovery
21 documents. (Ex. 3.)
22          On April 26, 2021, Mr. Gregorian filed a letter with this court seeking a case management

23 conference (Dkt. 659). Amazon and Twitch filed an ex parte application for an order of a Judgment
24 Debtor examination of PersonalWeb (Dkt. 661, 662). These papers were filed after Mr. Gersh had
25 repeatedly advised Mr. Gregorian that SAM did not represent PersonalWeb in any post judgment
26 debtor discovery matters. The Court issued a modified order regarding Amazon and Twitch’s Ex
27 Parte Application and an order to appear for examination. (Dkt. 664, 665).
28          On April 26, 2021, Mr. Ronald Richards emailed Mr. Todd Gregorian and advised him that

                                                      1
     STATEMENT OF STUBBS ALDERTON & MARKILES                             CASE NO: 5:18-MD-02834-BLF
     LLP RE CASE MANAGEMENT CONFERENCE                                   CASE NO: 5:18-CV-00767-BLF
                                                                         CASE NO: 5:18-CV-05619-BLF
          Case 5:18-md-02834-BLF Document 671 Filed 05/07/21 Page 4 of 5


 1 PersonalWeb was in the process of retaining Mr. Richards’ firm to handle any post judgment debtor
 2 discovery matters. (Ex. 4.) The next day on April 27, 2021, Mr. Richards advised Mr. Gregorian
 3 again that neither Mr. Gersh nor any attorney at SAM was authorized to act on behalf of
 4 PersonalWeb because SAM only remained as counsel for PersonalWeb’s appellate matters, while his
 5 firm was being retained as counsel for PersonalWeb as to all post judgment debtor proceedings. (Ex.
 6 5.) Mr. Richards again advised Mr. Gregorian later that day that as of April 27, 2021, his firm was
 7 engaged as counsel for PersonalWeb in all post judgment debtor collection proceedings and that
 8 Amazon and Twitch needed to comply with controlling California state law and properly serve any
 9 documents concerning post judgment debtor collection efforts. (Exs. 6 and 7.)
10          On April 28, 2021, Mr. Gregorian purportedly served post judgment debtor discovery on

11 PersonalWeb via certified mail sent to Mr. Ronald Richards (Dkt. 668.) Importantly, Federal Rule of
12 Civil Procedure 69 provides that the rules of the state where the court is located apply to post
13 judgment collection matters, unless there is a specific rule in the Federal Rules of Civil Procedure to
14 the contrary (there is not). Here, California Code of Civil Procedure Section 684.020 governs these
15 types of post judgement proceedings and provides that service of post judgment discovery must be
16 made via personal service on the judgment debtor, unless both counsel for the judgment debtor and
17 the judgment creditor agree that post judgment documents can be served on counsel for the judgment
18 debtor. At no time did PersonalWeb, Mr. Gersh (or any SAM attorney), or Mr. Richards agree to
19 such a procedure. Thus, Amazon and Twitch’s attempts to email serve PersonalWeb via SAM
20 attorneys, and to serve PersonalWeb via certified mail sent to Mr. Richards, are invalid and neither
21 constitutes proper service. See Cal. Civ. Proc. § 684.020; Fed. R. Civ. Proc. 69; Ashraf Taghizadeh
22 v. Bijan Azadi, Nos. B150817 and B15524 (LASC No. LC049449, Feb. 26, 2003, 2003 WL 504121,
23 unreported).
24          It is SAM’s understanding that Mr. Ronald Richards is counsel for PersonalWeb as to all post

25 judgment debtor collection proceedings. Mr. Richards has notified Mr. Gersh that SAM is not
26 authorized to do anything on behalf of PersonalWeb post judgment relating to collection matters, as
27 SAM is only engaged on appellate matters. (Ex. 5.) SAM understands that Mr. Richards has
28 attempted to work with Mr. Gregorian by asking to set up a conference call to meet and confer on

                                                       2
     STATEMENT OF STUBBS ALDERTON & MARKILES                              CASE NO: 5:18-MD-02834-BLF
     LLP RE CASE MANAGEMENT CONFERENCE                                    CASE NO: 5:18-CV-00767-BLF
                                                                          CASE NO: 5:18-CV-05619-BLF
         Case 5:18-md-02834-BLF Document 671 Filed 05/07/21 Page 5 of 5


1 the issues Mr. Gregorian intends to raise at the upcoming Case Management Conference, but that
2 Mr. Gregorian refused to meet and confer. (Exs. 8 and 9.) Further, Mr. Gersh reached out to Mr.
3 Gregorian to ask about the “joint” Case Management Conference statement to be filed with the court
4 and let Mr. Gregorian know that he wanted to add SAM’s statement to it as indicated above, but Mr.
5 Gregorian refused. (Ex. 10.)
6
7
8
     Dated: May 7, 2021                        STUBBS, ALDERTON & MARKILES, LLP
9
10                                             By: /s/ Michael A. Sherman
                                                   Michael A. Sherman
11                                                 Jeffrey F. Gersh
                                                   Wesley W. Monroe
12                                                 Viviana Boero Hedrick
13                                                 Attorneys for PERSONALWEB
                                                   TECHNOLOGIES, LLC
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
     STATEMENT OF STUBBS ALDERTON & MARKILES                          CASE NO: 5:18-MD-02834-BLF
     LLP RE CASE MANAGEMENT CONFERENCE                                CASE NO: 5:18-CV-00767-BLF
                                                                      CASE NO: 5:18-CV-05619-BLF
